                            Case 18-12012-LSS             Doc 902       Filed 10/07/19         Page 1 of 2



                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE


         In re                                                               Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware limited liability                  Case No.: 18-12012 (LSS)
         company, et al.,1
                                                                             (Jointly Administered)
                                     Debtors.
                                                                             Ref. Dkt. No. 895



             NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE JOINT CHAPTER 11
             PLAN OF LIQUIDATION PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF
                UNSECURED CREDITORS, AND (II) DEADLINE UNDER THE PLAN AND THE
                     CONFIRMATION ORDER TO FILE PROFESSIONAL FEE CLAIMS,
                     ADMINISTRATIVE EXPENSE CLAIMS, AND REJECTION CLAIMS

         PLEASE TAKE NOTICE OF THE FOLLOWING:

                  1.      Entry of the Confirmation Order. On October 3, 2019, the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”) entered an order [Dkt. No. 895] (the
         “Confirmation Order”) confirming the Joint Chapter 11 Plan of Liquidation Proposed by Debtors and
         Official Committee of Unsecured Creditors attached as Exhibit A to the Confirmation Order (together
         with all exhibits thereto, and as may be amended, modified, or supplemented, the “Plan”)2 in the chapter
         11 cases of the above captioned debtors and debtors in possession (collectively, the “Debtors”).

                   2.       Effective Date of the Plan. The Effective Date of the Plan is October 7, 2019.

                 3.     Deadline to File Professional Fee Claims. As provided in Section 11.3 of the Plan
         and in the Confirmation Order, all Professional Persons requesting compensation or
         reimbursement of expenses incurred after the Petition Date and prior to the Effective Date must file
         and serve, on all parties entitled to notice thereof, a Fee Application for final allowance of
         compensation and reimbursement of expenses no later than November 6, 2019 (i.e., thirty (30)
         calendar days after the Effective Date) and any objections to such applications must be made no
         later than November 20, 2019 and in accordance with applicable rules of the Bankruptcy Court.

                 4.     Administrative Expense Claim Bar Date. As provided in Section 11.2 of the Plan
         and in the Confirmation Order, all requests for payment of all Administrative Expenses arising on
         or after December 21, 2018, other than for which a request and/or proof of Claim has previously
         been filed, must be Filed and served on the Liquidating Debtors and the U.S. Trustee by no later
         than November 6, 2019 (i.e., thirty (30) calendar days after the Effective Date).

         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
         2
             Capitalized terms used but not otherwise defined in this Notice have the meanings ascribed to them in the Plan.
01:25131011.4
                        Case 18-12012-LSS           Doc 902      Filed 10/07/19       Page 2 of 2



                  5.      Deadline to File Contract and Lease Rejection Damage Claims. As provided for in
         Article VI of the Plan and in the Confirmation Order, except for any executory contracts or unexpired
         leases (i) that previously were assumed or rejected by an order of the Bankruptcy Court, pursuant to
         section 365 of the Bankruptcy Code, (ii) that are listed for assumption by the Debtors as of the Effective
         Date in a Plan Supplement to be filed and served on affected non-Debtor counterparties, (iii) as to which a
         motion for approval of the assumption or rejection of such contract or lease has been Filed and served
         prior to the Effective Date, (iv) that constitute contracts of insurance in favor of, or that benefit, the
         Debtors or the Estates, or (v) that were previously sold, conveyed or otherwise assigned pursuant to Final
         Order, each executory contract and unexpired lease entered into by the Debtors prior to the Petition
         Date that has not previously expired or terminated pursuant to its own terms shall be deemed
         rejected pursuant to section 365 of the Bankruptcy Code as of the Effective Date. Without limiting
         the foregoing, the indemnification obligations in favor of the Debtors’ current officers, managers, and
         representatives, to the extent not previously rejected, shall be assumed as of the Effective Date, and all
         other pre-Effective Date indemnification obligations of the Debtors shall be deemed rejected as of the
         Effective Date to the extent that such obligations are contained in executory contracts within the meaning
         of section 365 of the Bankruptcy Code. If the rejection of an executory contract or unexpired lease
         pursuant to the Plan or otherwise gives rise to a Claim by the other party or parties to such
         contract or lease, such Claim shall be forever barred and shall not be enforceable against the
         Debtors or their Estates unless a proof of Claim is Filed and served on the Plan Administrator and
         its counsel no later than November 6, 2019 (i.e., thirty (30) calendar days after the Effective Date).

                 6.      Copies of Confirmation Order. The Confirmation Order may be examined free of
         charge at www.donlinrecano.com/openroad. The Confirmation Order is also on file with the Bankruptcy
         Court and may be viewed by accessing the Bankruptcy Court’s website at www.ecf.deb.uscourts.gov. To
         access documents on the Bankruptcy Court’s website, you will need a PACER password and login, which
         can be obtained at www.pacer.gov.

         Dated: October 7, 2019
                Wilmington, Delaware

         /s/ Robert F. Poppiti, Jr.
         Michael R. Nestor, Esq. (Bar No. 3526)               Michael L. Tuchin, Esq.
         Robert F. Poppiti, Jr., Esq. (Bar No. 5052)          Jonathan M. Weiss, Esq.
         Ian J. Bambrick, Esq. (Bar No. 5455)                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
         YOUNG CONAWAY STARGATT & TAYLOR, LLP                 1999 Avenue of the Stars
         Rodney Square                                        39th Floor
         1000 North King Street                               Los Angeles, CA 90067
         Wilmington, Delaware 19801                           Tel:    (310) 407-4031
         Tel:    (302) 571-4757                               Fax: (310) 407-9090
         Fax: (302) 571-1253

                                     Counsel to the Debtors and Debtors in Possession




01:25131011.4

                                                             2
